DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 6, 7, 11-26, 35-37 have been canceled. Claims 1-5, 8-10, 25, 27-34, 38 are pending. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Conour on 3-10-19.
The application has been amended as follows: 

Specification
The title has been changed to ---METHOD OF DIFFERENTIATING HUMAN PLURIPOTENT CELLS INTO CARDIAC FIBROBLASTS---. 

Claims 6, 7, 11-38 have been canceled. 
Claim 1 has been amended as follows: 
1. A method for generating a population of human GATA4+ FSP1+ collagen I+ fibronectin+ ISL1+ HAND2+ TCF21+ SNAI2+ cells that bind antibody TE-7, the method comprising:
a) culturing human pluripotent  such that forms; 
 such that forms, and 
c) culturing the T+ MESP1+ GATA4+ SNAI1+ SNAI2+ cells in a chemically defined culture medium free of exogenous Bone Morphogenetic Proteins (BMPs) and comprising a fibroblast growth factor for about 18 days such that antibody TE-7 is generated. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Election/Restrictions
Group II could have been recombined with Group I if the burden required to search and examine the claims together was made reasonable. 
Claim Rejections - 35 USC § 112
Written Description
The rejection of claims 1-5, 8-10, 25, 27-34, 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 
Support for “culturing human pluripotent cells in chemically defined culture medium comprising a Gsk3 inhibitor for about 1 day to form a population of T+ SNAI2- cells” is found on pg 24, para 79, which teaches culturing human pluripotent cells on “day 0” with CHIR99021, taken with Fig. 2B which teaches obtaining cells expressing T but not SNAI2 on day 1. 

Support for “culturing the T+ MESP1+ GATA4+ SNAI1+ SNAI2+ cells in a chemically defined culture medium free of exogenous Bone Morphogenetic Proteins (BMPs) and comprising a fibroblast growth factor for about 18 days to generate a population of human GATA4+ FSP1+ collagen I+ fibronectin+ ISL1+ HAND2+ TCF21+ SNAI2+ cells” is found on: 
pg 23, para 79, which teaches culturing the cells obtained on day 2 in “defined fibroblast culture medium (Table 1) [DMEM, HLL supplement, ascorbic acid, GlutaMax, hydrocortisone, and insulin] supplemented with bFGF”,
Fig. 2B which teaches obtaining cells expressing GATA4, ISL1, HAND2, TCF21, SNAI2, 
Fig. 3G, described on pg 7, lines 7-11, which teaches cardiac fibroblasts obtained from hPSCs (hPSC-CF) expressed FSP1 (top panel – bottom right corner), collagen and fibronectin (bottom panel – bottom right corner), 
pg 7, line 8, which teaches using “antibodies for fibroblast (clone TE-7)”, i.e. Fig. 3G shows the results of whether cells were fibroblasts as determined by whether they bound to the “fibroblast antibody” “TE-7”, and
pg 7, lines 10-11, which teaches “fibroblast [i.e. the cells bound to “fibroblast antibody” TE-7], fsp1, collagen I and fibronectin expressed in all fibroblasts” in Fig. 3G.

Enablement
The rejection of claims 1-5, 8-10, 25, 27-34, 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view fo the amendment taken with the support described above. 
Indefiniteness
The rejection of claims 1-10, 25, 27-36, 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
The rejection regarding the metes and bounds of what applicants consider “T+ MESP1+ GATA4, SNAI1, SNAI2 cells” in claim 1 has been withdrawn because use of “+” to indicate positive expression had any of a number of well-known meanings in the field. 
The rejection regarding the metes and bounds of what applicants consider GATA4+ FSP1+ collagen I+ fibronectin+ ISL1+ HAND2+ TCF21+ SNAI2+ in claim 1 has been withdrawn because use of “+” to indicate positive expression had any of a number of well-known meanings in the field.
The rejection of claims 6, 7, 27, 31 has been withdrawn because the claims have been canceled. 
Claim Rejections - 35 USC § 102
The rejection of claims 1-10, 24 and 26 under 35 U.S.C. 102a1 as being anticipated by Lian (Nature protocols, 2013, Vol. 8, No. 1, pg 162-175) as supported by Lian (PNAS, 2012, E1848-E1857) was withdrawn in the office action sent 8-21-20. 

Conclusion
Claims 1-5, 8-10 have been allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632